Exhibit 10.45

GUARANTEE AGREEMENT

Between

THE PB FINANCIAL SERVICES CORPORATION

as Guarantor,

and

WILMINGTON TRUST COMPANY

as Guarantee Trustee,

Dated as of December 20, 2002



--------------------------------------------------------------------------------

PB CAPITAL TRUST I

Certain Sections of this Guarantee Agreement relating to

Sections 310 through 318 of the

Trust Indenture Act of 1939:

 

Trust Indenture
Act Section

       

Guarantee Agreement
Section

Section 310

   (a) (1)    4.1 (a)    (a) (2)    4.1 (a)    (a) (3)    Not Applicable    (a)
(4)    Not Applicable    (b)    2.8, 4.1 (c)

Section 311

   (a)    Not Applicable    (b)    Not Applicable

Section 312

   (a)    2.2 (a)    (b)    2.2 (b)    (c)    Not Applicable

Section 313

   (a)    2.3    (a) (4)    2.3    (b)    2.3    (c)    2.3    (d)    2.3

Section 314

   (a)    2.4    (b)    2.4    (c) (1)    2.5    (c) (2)    2.5    (c) (3)   
2.5    (e)    1.1, 2.5, 3.2

Section 315

   (a)    3.1 (d)    (b)    2.7    (c)    3.1 (c)    (d)    3.1 (d)    (e)   
Not Applicable

Section 316

   (a)    1.1, 2.6, 5.4    (a) (1) (A)    5.4    (a) (1) (B)    5.4    (a) (2)
   Not Applicable    (b)    5.3    (c)    Not Applicable

Section 317

   (a) (1)    Not Applicable    (a) (2)    Not Applicable    (b)    Not
Applicable

Section 318

   (a)    2.1

Note: This reconciliation and tie shall not, for any purpose, be deemed to be a
part of the Guarantee Agreement.

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.

   DEFINITIONS    1

SECTION 1.1.

   Definitions    1

ARTICLE II.

   TRUST INDENTURE ACT    4

SECTION 2.1.

   Trust Indenture Act; Application    4

SECTION 2.2.

   List of Holders    4

SECTION 2.3.

   Reports by the Guarantee Trustee    5

SECTION 2.4.

   Periodic Reports to the Guarantee Trustee    5

SECTION 2.5.

   Evidence of Compliance with Conditions Precedent    5

SECTION 2.6.

   Events of Default; Waiver    5

SECTION 2.7.

   Event of Default; Notice    5

SECTION 2.8.

   Conflicting Interests    6

ARTICLE III.

   POWERS, DUTIES AND RIGHTS OF THE GUARANTEE TRUSTEE    6

SECTION 3.1.

   Powers and Duties of the Guarantee Trustee    6

SECTION 3.2.

   Certain Rights of Guarantee Trustee    7

SECTION 3.3.

   Indemnity    9

SECTION 3.4.

   Expenses    9

ARTICLE IV.

   GUARANTEE TRUSTEE    9

SECTION 4.1.

   Guarantee Trustee; Eligibility    9

SECTION 4.2.

   Appointment, Removal and Resignation of the Guarantee Trustee    10

ARTICLE V.

   GUARANTEE    10

SECTION 5.1.

   Guarantee    10

SECTION 5.2.

   Waiver of Notice and Demand    11

SECTION 5.3.

   Obligations Not Affected    11

SECTION 5.4.

   Rights of Holders    12

SECTION 5.5.

   Guarantee of Payment    12

SECTION 5.6.

   Subrogation    12

SECTION 5.7.

   Independent Obligations    12

ARTICLE VI.

   COVENANTS AND SUBORDINATION    12

SECTION 6.1.

   Subordination    12

SECTION 6.2.

   Pari Passu Guarantees    13

ARTICLE VII.

   TERMINATION    13

SECTION 7.1.

   Termination    13

ARTICLE VIII.

   MISCELLANEOUS    13

SECTION 8.1.

   Successors and Assigns    13

SECTION 8.2.

   Amendments    13

SECTION 8.3.

   Notices    14

SECTION 8.4.

   Benefit    15

SECTION 8.5.

   Interpretation    15

SECTION 8.6.

   Governing Law    15

SECTION 8.7.

   Counterparts    15

 

-ii -



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

THIS GUARANTEE AGREEMENT, dated as of December 20, 2002, is executed and
delivered by THE PB FINANCIAL SERVICES CORPORATION, a Georgia corporation (the
“Guarantor”), having its principal office at 9570 Medlock Bridge Road, Duluth,
Georgia 30096, and WILMINGTON TRUST COMPANY, a Delaware banking corporation, as
trustee (the “Guarantee Trustee”), for the benefit of the Holders (as defined
herein) from time to time of the Capital Securities (as defined herein) of PB
CAPITAL TRUST I, a Delaware statutory trust (the “Issuer Trust”).

Pursuant to an Amended and Restated Trust Agreement (the “Trust Agreement”),
dated of even date herewith, among The PB Financial Services Corporation, as
Depositor, Wilmington Trust Company, as Property Trustee (the “Property
Trustee”), Wilmington Trust Company, as Delaware Trustee (the “Delaware
Trustee”, and together with the Property Trustee, collectively, the “Issuer
Trustees”), the Administrators named therein and the Holders from time to time
of undivided beneficial interests in the assets of the Issuer Trust, the Issuer
Trust is issuing up to $4,000,000 aggregate Liquidation Amount (as defined
herein) of its Floating Rate Capital Securities (the “Capital Securities”),
representing preferred undivided beneficial interests in the assets of the
Issuer Trust and having the terms set forth in the Trust Agreement;

The Capital Securities will be issued by the Issuer Trust and the proceeds
thereof, together with the proceeds from the issuance of the Issuer Trust’s
Common Securities (the “Common Securities”), representing common undivided
beneficial interests in the assets of the Issuer Trust of the Guarantor, will be
used to purchase the Junior Subordinated Debentures due December 31, 2032 (the
“Junior Subordinated Debentures”) of the Guarantor, which will be deposited with
Wilmington Trust Company, as Property Trustee under the Trust Agreement, as
trust assets; and

As an inducement to the Holders to purchase the Capital Securities, the
Guarantor is willing to irrevocably and unconditionally agree, to the extent set
forth herein, to pay to the Holders of the Capital Securities the Guarantee
Payments (as defined herein) and to make certain other payments on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the purchase of the Capital Securities by
each Holder, which purchase the Guarantor hereby acknowledges shall benefit the
Guarantor, the Guarantor, intending to be legally bound hereby, executes and
delivers this Guarantee Agreement for the benefit of the Holders from time to
time of the Capital Securities.

ARTICLE I. DEFINITIONS

SECTION 1.1. Definitions.

As used in this Guarantee Agreement, the terms set forth below shall have the
following meanings. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Trust Agreement.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.



--------------------------------------------------------------------------------

For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Event of Default” means (i) a default by the Guarantor in any of its payment
obligations under this Guarantee Agreement, or (ii) a default by the Guarantor
in any other obligation hereunder that remains unremedied for 30 days.

“Guarantee Agreement” means this Guarantee Agreement, as modified, amended or
supplemented from time to time.

“Guarantee Payments” means the following payments or distributions, without
duplication, with respect to the Capital Securities, to the extent not paid or
made by or on behalf of the Issuer Trust: (i) any accumulated and unpaid
Distributions (as defined in the Trust Agreement) required to be paid on the
Capital Securities, to the extent the Issuer Trust shall have funds on hand
available therefor at such time, (ii) the Redemption Price, with respect to the
Capital Securities called for redemption by the Issuer Trust to the extent that
the Issuer Trust shall have funds on hand available therefor at such time, and
(iii) upon a voluntary or involuntary dissolution, termination, winding-up or
liquidation of the Issuer Trust, unless the Junior Subordinated Debentures are
distributed to the Holders, the lesser of (a) the aggregate of the Liquidation
Amount of all outstanding Trust Securities and all accumulated and unpaid
Distributions to the date of payment to the extent the Issuer Trust shall have
funds on hand available to make such payment at such time and (b) the amount of
assets of the Issuer Trust remaining available for distribution to Holders on
liquidation of the Issuer Trust (in either case, the “Liquidation
Distribution”).

“Guarantee Trustee” means Wilmington Trust Company, until a Successor Guarantee
Trustee has been appointed and has accepted such appointment pursuant to the
terms of this Guarantee Agreement and thereafter means each such Successor
Guarantee Trustee.

“Guarantor” shall have the meaning specified in the first paragraph of this
Guarantee Agreement.

“Holder” means any holder, as registered on the books and records of the Issuer
Trust, of any Capital Securities; provided, however, that, in determining
whether the holders of the requisite percentage of Capital Securities have given
any request, notice, consent or waiver hereunder, “Holder” shall not include the
Guarantor, the Guarantee Trustee, or any Affiliate of the Guarantor or the
Guarantee Trustee.

“Indenture” means the Junior Subordinated Indenture, dated of even date
herewith, between The PB Financial Services Corporation and Wilmington Trust
Company, as trustee, as it may be modified, amended or supplemented from time to
time.

“Issuer Trust” shall have the meaning specified in the first paragraph of this
Guarantee Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Like Amount” means (a) with respect to a redemption of Trust Securities, Trust
Securities having a Liquidation Amount equal to that portion of the principal
amount of Junior Subordinated Debentures to be contemporaneously redeemed in
accordance with the Indenture, allocated to the Common Securities and to the
Capital Securities based upon the relative Liquidation Amounts of such classes
and (b) with respect to a distribution of Junior Subordinated Debentures to
Holders of Trust Securities in connection with a dissolution or liquidation of
the Issuer Trust, Junior Subordinated Debentures having a principal amount equal
to the Liquidation Amount of the Trust Securities of the Holder to whom such
Junior Subordinated Debentures are distributed.

“Liquidation Amount” means the stated amount of $100,000 per Capital Security
and $1,000 per Common Security.

“Majority in Liquidation Amount of the Capital Securities” means, except as
provided by the Trust Indenture Act, Capital Securities representing more than
50% of the aggregate Liquidation Amount of all then outstanding Capital
Securities issued by the Issuer Trust.

“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
Vice Chairman of the Board, Chief Executive Officer, President, Executive Vice
President or a Senior Vice President or Vice President, and by the Treasurer, an
Assistant Treasurer, the Secretary or an Assistant Secretary of the Guarantor,
and delivered to the Guarantee Trustee. Any Officers’ Certificate delivered with
respect to compliance with a condition or covenant provided for in this
Guarantee Agreement shall include:

(a) a statement by each officer signing the Officers’ Certificate that such
officer has read the covenant or condition and the definitions relating thereto;

(b) a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officers’ Certificate;

(c) a statement that such officer has made such examination or investigation as,
in such officer’s opinion, is necessary to enable such officer to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d) a statement as to whether, in the opinion of such officer, such condition or
covenant has been complied with.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.

“Redemption Date” means, with respect to any Capital Security to be redeemed,
the date fixed for such redemption by or pursuant to the Trust Agreement;
provided that each Debenture Redemption Date and the stated maturity of the
Junior Subordinated Debentures shall be a Redemption Date for a Like Amount of
Capital Securities, including, but not limited to any date of redemption
pursuant to the occurrence of any Special Event.

 

- 3 -



--------------------------------------------------------------------------------

“Redemption Price” shall have the meaning specified in the Trust Agreement.

“Responsible Officer” means, when used with respect to the Guarantee Trustee,
any officer assigned to the Corporate Trust Office, including any managing
director, vice president, principal, assistant vice president, assistant
treasurer, assistant secretary or any other officer of the Guarantee Trustee
customarily performing functions similar to those performed by any of the above
designated officers and having direct responsibility for the administration of
this Guarantee Agreement, and also, with respect to a particular matter, any
other officer of the Guarantee Trustee to whom such matter is referred because
of such officer’s knowledge of and familiarity with the particular subject.

“Senior Indebtedness” shall have the meaning specified in the Indenture.

“Successor Guarantee Trustee” means a successor Guarantee Trustee possessing the
qualifications to act as Guarantee Trustee under Article IV hereof.

“Trust Agreement” has the meaning specified in the recitals hereto.

“Trust Indenture Act” means the Trust Indenture Act of 1939 (15 U.S.C.
§§ 77aaa-77bbbb), as amended.

“Trust Securities” means the Common Securities and the Capital Securities.

ARTICLE II. TRUST INDENTURE ACT

SECTION 2.1. Trust Indenture Act; Application.

If any provision hereof limits, qualifies or conflicts with a provision of the
Trust Indenture Act that is required under such Act to be a part of and govern
this Guarantee Agreement, the provision of the Trust Indenture Act shall
control. If any provision of this Guarantee Agreement modifies or excludes any
provision of the Trust Indenture Act that may be so modified or excluded, the
latter provision shall be deemed to apply to this Guarantee Agreement as so
modified or excluded, as the case may be.

SECTION 2.2. List of Holders.

(a) The Guarantor will furnish or cause to be furnished to the Guarantee Trustee
a list of Holders at the following times:

(i) quarterly, not more than 15 days after the last day of February, May, August
and November, in each year, a list, in such form as the Guarantee Trustee may
reasonably require, of the names and addresses of the Holders as of the last day
of February, May, August and November, as applicable; and

 

- 4 -



--------------------------------------------------------------------------------

(ii) at such other times as the Guarantee Trustee may request in writing, within
30 days after the receipt by the Guarantor of any such request, a list of
similar form and content as of a date not more than 15 days prior to the time
such list is furnished.

(b) The Guarantee Trustee shall comply with the requirements of Section 312(b)
of the Trust Indenture Act.

SECTION 2.3. Reports by the Guarantee Trustee.

Not later than January 31 of each year, commencing January 31, 2003, the
Guarantee Trustee shall provide to the Holders such reports, if any, as are
required by Section 313 of the Trust Indenture Act in the form and in the manner
provided by Section 313 of the Trust Indenture Act. If this Guarantee Agreement
shall have been qualified under the Trust Indenture Act, the Guarantee Trustee
shall also comply with the requirements of Section 313(d) of the Trust Indenture
Act.

SECTION 2.4. Periodic Reports to the Guarantee Trustee.

The Guarantor shall provide to the Guarantee Trustee and the Holders such
documents, reports and information, if any, as required by Section 314 of the
Trust Indenture Act and the compliance certificate required by Section 314 of
the Trust Indenture Act, in the form, in the manner and at the times required by
Section 314 of the Trust Indenture Act, provided that such documents, reports
and information shall be required to be provided to the Securities and Exchange
Commission only if this Guarantee Agreement shall have been qualified under the
Trust Indenture Act.

SECTION 2.5. Evidence of Compliance with Conditions Precedent.

The Guarantor shall provide to the Guarantee Trustee such evidence of compliance
with such conditions precedent, if any, provided for in this Guarantee Agreement
that relate to any of the matters set forth in Section 314(c) of the Trust
Indenture Act. Any certificate or opinion required to be given by an officer
pursuant to Section 314(c)(1) may be given in the form of an Officers’
Certificate.

SECTION 2.6. Events of Default; Waiver.

The Holders of a Majority in Liquidation Amount of the Capital Securities may,
by vote, on behalf of the Holders, waive any past Event of Default and its
consequences. Upon such waiver, any such Event of Default shall cease to exist,
and any Event of Default arising therefrom shall be deemed to have been cured,
for every purpose of this Guarantee Agreement, but no such waiver shall extend
to any subsequent or other default or Event of Default or impair any right
consequent therefrom.

SECTION 2.7. Event of Default; Notice.

(a) The Guarantee Trustee shall, within 90 days after the occurrence of an Event
of Default, transmit by mail, first class postage prepaid, to the Holders,
notice of all Events of Default known to the Guarantee Trustee, unless such
Events of Default have been cured or waived before the

 

- 5 -



--------------------------------------------------------------------------------

giving of such notice; provided that, except in the case of a default in the
payment of a Guarantee Payment, the Guarantee Trustee shall be protected in
withholding such notice if and so long as the Board of Directors, the executive
committee or a trust committee of directors and/or Responsible Officers of the
Guarantee Trustee in good faith determines that the withholding of such notice
is in the interests of the Holders.

(b) The Guarantee Trustee shall not be deemed to have knowledge of any Event of
Default unless a Responsible Officer charged with the administration of this
Guarantee Agreement shall have received written notice of such Event of Default.

SECTION 2.8. Conflicting Interests.

The Trust Agreement shall be deemed to be specifically described in this
Guarantee Agreement for the purposes of clause (i) of the first proviso
contained in Section 310(b) of the Trust Indenture Act.

ARTICLE III. POWERS, DUTIES AND RIGHTS OF THE GUARANTEE TRUSTEE

SECTION 3.1. Powers and Duties of the Guarantee Trustee.

(a) This Guarantee Agreement shall be held by the Guarantee Trustee for the
benefit of the Holders, and the Guarantee Trustee shall not transfer this
Guarantee Agreement to any Person except a Holder exercising his or her rights
pursuant to Section 5.4(iv) or to a Successor Guarantee Trustee on acceptance by
such Successor Guarantee Trustee of its appointment to act as Successor
Guarantee Trustee hereunder. The right, title and interest of the Guarantee
Trustee, as such, hereunder shall automatically vest in any Successor Guarantee
Trustee upon acceptance by such Successor Guarantee Trustee of its appointment
hereunder, and such vesting and cessation of title shall be effective whether or
not conveyancing documents have been executed and delivered pursuant to the
appointment of such Successor Guarantee Trustee.

(b) If an Event of Default has occurred and is continuing, the Guarantee Trustee
shall enforce this Guarantee Agreement for the benefit of the Holders.

(c) The Guarantee Trustee, before the occurrence of any Event of Default and
after the cure or waiver of all Events of Default that may have occurred, shall
be obligated to perform only such duties as are specifically set forth in this
Guarantee Agreement (including pursuant to Section 2.1), and no implied
covenants shall be read into this Guarantee Agreement against the Guarantee
Trustee. If an Event of Default has occurred (that has not been cured or waived
pursuant to Section 2.6), the Guarantee Trustee shall exercise such of the
rights and powers vested in it by this Guarantee Agreement, and use the same
degree of care and skill in its exercise thereof, as a prudent person would
exercise or use under the circumstances in the conduct of his or her own
affairs.

 

- 6 -



--------------------------------------------------------------------------------

(d) No provision of this Guarantee Agreement shall be construed to relieve the
Guarantee Trustee from liability for its own negligent action, its own negligent
failure to act or its own willful misconduct, except that:

(i) Prior to the occurrence of any Event of Default and after the curing or
waiving of all such Events of Default that may have occurred:

(A) the duties and obligations of the Guarantee Trustee shall be determined
solely by the express provisions of this Guarantee Agreement (including pursuant
to Section 2.1), and the Guarantee Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Guarantee Agreement (including pursuant to Section 2.1); and

(B) in the absence of bad faith on the part of the Guarantee Trustee, the
Guarantee Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Guarantee Trustee and conforming to the requirements
of this Guarantee Agreement; but in the case of any such certificates or
opinions that by any provision hereof or of the Trust Indenture Act are
specifically required to be furnished to the Guarantee Trustee, the Guarantee
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Guarantee Agreement;

(ii) The Guarantee Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer of the Guarantee Trustee, unless it shall be
proved that the Guarantee Trustee was negligent in ascertaining the pertinent
facts upon which such judgment was made;

(iii) The Guarantee Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of not less than a Majority in Liquidation Amount of the Capital
Securities relating to the time, method and place of conducting any proceeding
for any remedy available to the Guarantee Trustee, or exercising any trust or
power conferred upon the Guarantee Trustee under this Guarantee Agreement; and

(iv) No provision of this Guarantee Agreement shall require the Guarantee
Trustee to expend or risk its own funds or otherwise incur personal financial
liability in the performance of any of its duties or in the exercise of any of
its rights or powers if the Guarantee Trustee shall have reasonable grounds for
believing that the repayment of such funds or liability is not assured to it
under the terms of this Guarantee Agreement or adequate indemnity against such
risk or liability is not reasonably assured to it.

SECTION 3.2. Certain Rights of Guarantee Trustee.

(a) Subject to the provisions of Section 3.1:

(i) The Guarantee Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
reasonably believed by it to be genuine and to have been signed, sent or
presented by the proper party or parties.

(ii) Any direction or act of the Guarantor contemplated by this Guarantee
Agreement shall be sufficiently evidenced by an Officers’ Certificate unless
otherwise prescribed herein.

 

- 7 -



--------------------------------------------------------------------------------

(iii) Whenever, in the administration of this Guarantee Agreement, the Guarantee
Trustee shall deem it desirable that a matter be proved or established before
taking, suffering or omitting to take any action hereunder, the Guarantee
Trustee (unless other evidence is herein specifically prescribed) may, in the
absence of bad faith on its part, request and conclusively rely upon an
Officers’ Certificate which, upon receipt of such request from the Guarantee
Trustee, shall be promptly delivered by the Guarantor.

(iv) The Guarantee Trustee may consult with legal counsel, and the advice or
written opinion of such legal counsel with respect to legal matters shall be
full and complete authorization and protection in respect of any action taken,
suffered or omitted to be taken by it hereunder in good faith and in accordance
with such advice or opinion. Such legal counsel may be legal counsel to the
Guarantor or any of its Affiliates and may be one of its employees. The
Guarantee Trustee shall have the right at any time to seek instructions
concerning the administration of this Guarantee Agreement from any court of
competent jurisdiction.

(v) The Guarantee Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Guarantee Agreement at the request or
direction of any Holder, unless such Holder shall have provided to the Guarantee
Trustee such security and indemnity as would satisfy a reasonable person in the
position of the Guarantee Trustee, against the costs, expenses (including
attorneys’ fees and expenses) and liabilities that might be incurred by it in
complying with such request or direction, including such reasonable advances as
may be requested by the Guarantee Trustee.

(vi) The Guarantee Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Guarantee Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit.

(vii) The Guarantee Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through its agents or
attorneys, and the Guarantee Trustee shall not be responsible for any negligence
or willful misconduct on the part of any such agent or attorney appointed with
due care by it hereunder.

(viii) Whenever in the administration of this Guarantee Agreement the Guarantee
Trustee shall deem it desirable to receive instructions with respect to
enforcing any remedy or right or taking any other action hereunder, the
Guarantee Trustee (A) may request instructions from the Holders, (B) may refrain
from enforcing such remedy or right or taking such other action until such
instructions are received and (C) shall be fully protected in acting in
accordance with such instructions.

(b) No provision of this Guarantee Agreement shall be deemed to impose any duty
or obligation on the Guarantee Trustee to perform any act or acts or exercise
any right, power, duty or obligation conferred or imposed on it in any
jurisdiction in which it shall be illegal, or in which the Guarantee Trustee
shall be unqualified or incompetent in accordance with applicable law, to
perform

 

- 8 -



--------------------------------------------------------------------------------

any such act or acts or to exercise any such right, power, duty or obligation.
No permissive power or authority available to the Guarantee Trustee shall be
construed to be a duty to act in accordance with such power and authority.

SECTION 3.3. Indemnity.

The Guarantor agrees to indemnify the Guarantee Trustee (which for purposes of
this Section 3.3 shall include its officers, directors, employees and agents)
for, and to hold it harmless against, any loss, liability or expense incurred
without negligence, willful misconduct or bad faith on the part of the Guarantee
Trustee, arising out of or in connection with the acceptance or administration
of this Guarantee Agreement, including the costs and expenses of defending
itself against any claim or liability in connection with the exercise or
performance of any of its powers or duties hereunder. The Guarantee Trustee will
not claim or exact any lien or charge on any Guarantee Payments as a result of
any amount due to it under this Guarantee Agreement. The provisions of this
Section 3.3 shall survive the termination of this Guarantee Agreement or the
resignation or removal of the Guarantee Trustee.

SECTION 3.4. Expenses.

The Guarantor shall from time to time reimburse the Guarantee Trustee for its
expenses and costs (including reasonable attorneys’ or agents’ fees) incurred in
connection with the performance of its duties hereunder.

ARTICLE IV. GUARANTEE TRUSTEE

SECTION 4.1. Guarantee Trustee; Eligibility.

(a) There shall at all times be a Guarantee Trustee, which shall:

(i) not be an Affiliate of the Guarantor; and

(ii) be a Person that is eligible pursuant to the Trust Indenture Act to act as
such and has a combined capital and surplus of at least $50,000,000, and shall
be a corporation meeting the requirements of Section 310(a) of the Trust
Indenture Act. If such corporation publishes reports of condition at least
annually, pursuant to law or to the requirements of the supervising or examining
authority, then, for the purposes of this Section and to the extent permitted by
the Trust Indenture Act, the combined capital and surplus of such corporation
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published.

(b) If at any time the Guarantee Trustee shall cease to be eligible to so act
under Section 4.1(a), the Guarantee Trustee shall immediately resign in the
manner and with the effect set out in Section 4.2.

(c) If the Guarantee Trustee has or shall acquire any “conflicting interest”
within the meaning of Section 310(b) of the Trust Indenture Act, the Guarantee
Trustee and Guarantor shall in all respects comply with the provisions of
Section 310(b) of the Trust Indenture Act.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 4.2. Appointment, Removal and Resignation of the Guarantee Trustee.

(a) No resignation or removal of the Guarantee Trustee and no appointment of a
Successor Guarantee Trustee pursuant to this Article shall become effective
until the acceptance of appointment by the Successor Guarantee Trustee by
written instrument executed by the Successor Guarantee Trustee and delivered to
the Holders and the Guarantee Trustee.

(b) Subject to the immediately preceding paragraph, a Guarantee Trustee may
resign at any time by giving written notice thereof to the Holders. The
Guarantee Trustee shall appoint a successor by requesting from at least three
Persons meeting the eligibility requirements such Persons’ expenses and charges
to serve as the Guarantee Trustee, and selecting the Person who agrees to the
lowest expenses and charges. If the instrument of acceptance by the Successor
Guarantee Trustee shall not have been delivered to the Guarantee Trustee within
30 days after the giving of such notice of resignation, the Guarantee Trustee
may petition, at the expense of the Guarantor, any court of competent
jurisdiction for the appointment of a Successor Guarantee Trustee.

(c) The Guarantee Trustee may be removed for cause at any time by Act (within
the meaning of Section 6.8 of the Trust Agreement) of the Holders of at least a
Majority in Liquidation Amount of the Capital Securities, delivered to the
Guarantee Trustee.

(d) If a resigning Guarantee Trustee shall fail to appoint a successor, or if a
Guarantee Trustee shall be removed or become incapable of acting as Guarantee
Trustee, or if any vacancy shall occur in the office of any Guarantee Trustee
for any cause, the Holders of the Capital Securities, by Act of the Holders of
record of not less than 25% in aggregate Liquidation Amount of the Capital
Securities then outstanding delivered to such Guarantee Trustee, shall promptly
appoint a successor Guarantee Trustee. If no Successor Guarantee Trustee shall
have been so appointed by the Holders of the Capital Securities and such
appointment accepted by the Successor Guarantee Trustee, any Holder, on behalf
of himself and all others similarly situated, may petition any court of
competent jurisdiction for the appointment of a Successor Guarantee Trustee.

ARTICLE V. GUARANTEE

SECTION 5.1. Guarantee.

The Guarantor irrevocably and unconditionally agrees to pay in full to the
Holders the Guarantee Payments (without duplication of amounts theretofore paid
by or on behalf of the Issuer Trust), as and when due, regardless of any
defense, right of set-off or counterclaim which the Issuer Trust may have or
assert, except the defense of payment. The Guarantor’s obligation to make a
Guarantee Payment may be satisfied by direct payment of the required amounts by
the Guarantor to the Holders or by causing the Issuer Trust to pay such amounts
to the Holders. The Guarantor shall give prompt written notice to the Guarantee
Trustee in the event it makes any direct payment hereunder.

 

- 10 -



--------------------------------------------------------------------------------

SECTION 5.2. Waiver of Notice and Demand.

The Guarantor hereby waives notice of acceptance of the Guarantee Agreement and
of any liability to which it applies or may apply, presentment, demand for
payment, any right to require a proceeding first against the Guarantee Trustee,
the Issuer Trust or any other Person before proceeding against the Guarantor,
protest, notice of nonpayment, notice of dishonor, notice of redemption and all
other notices and demands.

SECTION 5.3. Obligations Not Affected.

The obligations, covenants, agreements and duties of the Guarantor under this
Guarantee Agreement shall in no way be affected or impaired by reason of the
happening from time to time of any of the following:

(a) the release or waiver, by operation of law or otherwise, of the performance
or observance by the Issuer Trust of any express or implied agreement, covenant,
term or condition relating to the Capital Securities to be performed or observed
by the Issuer Trust;

(b) the extension of time for the payment by the Issuer Trust of all or any
portion of the Distributions (other than an extension of time for payment of
Distributions that results from an election by the Depositor to defer any
interest payment on the Junior Subordinated Debentures as so provided in the
Indenture), Redemption Price, Liquidation Distribution or any other sums payable
under the terms of the Capital Securities or the extension of time for the
performance of any other obligation under, arising out of, or in connection
with, the Capital Securities;

(c) any failure, omission, delay or lack of diligence on the part of the Holders
to enforce, assert or exercise any right, privilege, power or remedy conferred
on the Holders pursuant to the terms of the Capital Securities, or any action on
the part of the Issuer Trust granting indulgence or extension of any kind;

(d) the voluntary or involuntary liquidation, dissolution, sale of any
collateral, receivership, conservatorship, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganization, arrangement, composition or
readjustment of debt of, or other similar proceedings affecting, the Issuer
Trust or any of the assets of the Issuer Trust;

(e) any invalidity of, or defect or deficiency in, the Capital Securities;

(f) the settlement or compromise of any obligation guaranteed hereby or hereby
incurred; or

(g) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a guarantor (other than payment of the
underlying obligation), it being the intent of this Section 5.3 that the
obligations of the Guarantor hereunder shall be absolute and unconditional under
any and all circumstances.

There shall be no obligation of the Holders to give notice to, or obtain the
consent of, the Guarantor with respect to the happening of any of the foregoing.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 5.4. Rights of Holders.

The Guarantor expressly acknowledges that: (i) this Guarantee Agreement will be
deposited with the Guarantee Trustee to be held for the benefit of the Holders;
(ii) the Guarantee Trustee has the right to enforce this Guarantee Agreement on
behalf of the Holders; (iii) the Holders of a Majority in Liquidation Amount of
the Capital Securities have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Guarantee Trustee in
respect of this Guarantee Agreement or exercising any trust or power conferred
upon the Guarantee Trustee under this Guarantee Agreement; and (iv) any Holder
may institute a legal proceeding directly against the Guarantor to enforce its
rights under this Guarantee Agreement, without first instituting a legal
proceeding against the Guarantee Trustee, the Issuer Trust or any other Person.

SECTION 5.5. Guarantee of Payment.

This Guarantee Agreement creates a guarantee of payment and not of collection.
This Guarantee Agreement will not be discharged except by payment of the
Guarantee Payments in full (without duplication of amounts theretofore paid by
the Issuer Trust) or upon the distribution of Junior Subordinated Debentures to
Holders as provided in the Trust Agreement.

SECTION 5.6. Subrogation.

The Guarantor shall be subrogated to all rights (if any) of the Holders against
the Issuer Trust in respect of any amounts paid to the Holders by the Guarantor
under this Guarantee Agreement; provided, however, that the Guarantor shall not
(except to the extent required by mandatory provisions of law) be entitled to
enforce or exercise any rights which it may acquire by way of subrogation or any
indemnity, reimbursement or other agreement, in all cases as a result of payment
under this Guarantee Agreement, if at the time of any such payment, any amounts
are due and unpaid under this Guarantee Agreement. If any amount shall be paid
to the Guarantor in violation of the preceding sentence, the Guarantor agrees to
hold such amount in trust for the Holders and to pay over such amount to the
Holders.

SECTION 5.7. Independent Obligations.

The Guarantor acknowledges that its obligations hereunder are independent of the
obligations of the Issuer Trust with respect to the Capital Securities and that
the Guarantor shall be liable as principal and as debtor hereunder to make
Guarantee Payments pursuant to the terms of this Guarantee Agreement
notwithstanding the occurrence of any event referred to in subsections
(a) through (g), inclusive, of Section 5.3 hereof.

ARTICLE VI. COVENANTS AND SUBORDINATION

SECTION 6.1. Subordination.

This Guarantee Agreement will constitute an unsecured obligation of the
Guarantor and will rank subordinate and junior in right of payment to all Senior
Indebtedness (as defined in the Indenture) of the Guarantor to the same extent
and in the same manner set forth in the Indenture with

 

- 12 -



--------------------------------------------------------------------------------

respect to the Junior Subordinated Debentures, and the provisions of Article
XIII of the Indenture will apply, mutatis mutandis, to the obligations of the
Guarantor hereunder. The obligations of the Guarantor hereunder do not
constitute Senior Indebtedness of the Guarantor.

SECTION 6.2. Pari Passu Guarantees.

The obligations of the Guarantor under this Guarantee Agreement shall rank pari
passu with any similar guarantee agreements issued by the Guarantor on behalf of
the holders of Trust Securities issued by the Issuer Trust and with any other
security, guarantee or other obligation that is expressly stated to rank pari
passu with the obligations of the Guarantor under this Guarantee Agreement.

ARTICLE VII. TERMINATION

SECTION 7.1. Termination.

This Guarantee Agreement shall terminate and be of no further force and effect
upon (i) full payment of the Redemption Price of all Outstanding Capital
Securities, (ii) the distribution of Junior Subordinated Debentures to the
Holders in exchange for all of the Outstanding Capital Securities or (iii) full
payment of the amounts payable in accordance with Article IX of the Trust
Agreement upon liquidation of the Issuer Trust. Notwithstanding the foregoing,
this Guarantee Agreement will continue to be effective or will be reinstated, as
the case may be, if at any time any Holder is required to restore payment of any
sums paid under the Capital Securities or this Guarantee Agreement.

ARTICLE VIII. MISCELLANEOUS

SECTION 8.1. Successors and Assigns.

All guarantees and agreements contained in this Guarantee Agreement shall bind
the successors, assigns, receivers, conservators, trustees and representatives
of the Guarantor and shall inure to the benefit of the Holders of the Capital
Securities then outstanding. Except in connection with a consolidation, merger
or sale involving the Guarantor that is permitted under Article VIII of the
Indenture and pursuant to which the assignee agrees in writing to perform the
Guarantor’s obligations hereunder, the Guarantor shall not assign its
obligations hereunder, and any purported assignment that is not in accordance
with these provisions shall be void.

SECTION 8.2. Amendments.

Except with respect to any changes that do not materially adversely affect the
rights of the Holders (in which case no consent of the Holders will be
required), this Guarantee Agreement may only be amended with the prior approval
of the Holders of not less than a Majority in Liquidation Amount of the Capital
Securities. The provisions of Article VI of the Trust Agreement concerning
meetings of the Holders shall apply to the giving of such approval.

 

- 13 -



--------------------------------------------------------------------------------

SECTION 8.3. Notices.

Any notice, request or other communication required or permitted to be given
hereunder shall be in writing, duly signed by the party giving such notice, and
delivered, telecopied (confirmed by delivery of the original) or mailed by first
class mail as follows:

(a) if given to the Guarantor, to the address or telecopy number set forth below
or such other address or telecopy number or to the attention of such other
Person as the Guarantor may give notice to the Holders:

The PB Financial Services Corporation

9570 Medlock Bridge Road

Duluth, Georgia 30097

Facsimile No.: (770) 814-8804

Attention: Kelly J. Johnson

(b) if given to the Issuer Trust, in care of the Guarantee Trustee, at the
Issuer Trust’s (and the Guarantee Trustee’s) address set forth below or such
other address or telecopy number or to the attention of such other Person as the
Guarantee Trustee on behalf of the Issuer Trust may give notice to the Holders:

PB Capital Trust I

9570 Medlock Bridge Road

Duluth, Georgia 30097

Facsimile No.: (770) 814-8804

Attention: Kelly J. Johnson

with a copy to:

Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890-0001

Facsimile No.: (302) 636-4140

Attention: Corporate Trust Administration

(c) if given to the Guarantee Trustee:

Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890-0001

Facsimile No.: (302) 636-4140

Attention: Corporate Trust Administration

(d) if given to any Holder of record, at the address set forth on the books and
records of the Issuer Trust.

All notices hereunder shall be deemed to have been given when received in
person, telecopied with receipt confirmed, or mailed by first class mail,
postage prepaid, except that if a notice or other document is refused delivery
or cannot be delivered because of a changed address of

 

- 14 -



--------------------------------------------------------------------------------

which no notice was given, such notice or other document shall be deemed to have
been delivered on the date of such refusal or inability to deliver.

SECTION 8.4. Benefit.

This Guarantee Agreement is solely for the benefit of the Holders and is not
separately transferable from the Capital Securities.

SECTION 8.5. Interpretation.

In this Guarantee Agreement, unless the context otherwise requires:

(a) capitalized terms used in this Guarantee Agreement but not defined in the
preamble hereto have the respective meanings assigned to them in Section 1.1;

(b) a term defined anywhere in this Guarantee Agreement has the same meaning
throughout;

(c) all references to “the Guarantee Agreement” or “this Guarantee Agreement”
are to this Guarantee Agreement as modified, supplemented or amended from time
to time;

(d) all references in this Guarantee Agreement to Articles and Sections are to
Articles and Sections of this Guarantee Agreement unless otherwise specified;

(e) a term defined in the Trust Indenture Act has the same meaning when used in
this Guarantee Agreement unless otherwise defined in this Guarantee Agreement or
unless the context otherwise requires;

(f) a reference to the singular includes the plural and vice versa; and

(g) the masculine, feminine or neuter genders used herein shall include the
masculine, feminine and neuter genders.

SECTION 8.6. Governing Law.

THIS GUARANTEE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT
OF LAW PRINCIPLES THEREOF.

SECTION 8.7. Counterparts.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

[Signatures on Next Page]

 

- 15 -



--------------------------------------------------------------------------------

THIS GUARANTEE AGREEMENT is executed as of the day and year first above written.

 

THE PB FINANCIAL SERVICES CORPORATION,

as Guarantor

By:   /s/ Kelly J. Johnson   Name:   Kelly J. Johnson   Title:   Senior Vice
President

WILMINGTON TRUST COMPANY,

as Guarantee Trustee, and not in its individual capacity

By:   /s/ Anita E. Dallago   Name:   Anita E. Dallago   Title:   Senior
Financial Services Officer

 

- 16 -